Case 8:20-cv-01724-TPB-JSS Document 42 Filed 03/31/21 Page 1 of 5 PageID 321




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


JEFFREY THELEN,

       Plaintiff,

v.                                                      Case No. 8:20-cv-1724-TPB-JSS

SOMATICS, LLC, and
ELEKTRIKA, INC.,

      Defendants.
______________________________________/

            ORDER GRANTING IN PART AND DENYING IN PART
             DEFENDANT ELEKTRIKA’S MOTION TO DISMISS

       This matter is before the Court on “Elektrika, Inc.’s Motion to Dismiss

Plaintiff’s Complaint,” filed November 16, 2020. (Doc. 24). Plaintiff filed his

response in opposition on November 30, 2020. (Doc. 30). After reviewing the

motion, response, court file, and record, the Court finds as follows:

                                      Background1

       From May 16, 2014 to July 27, 2016, Plaintiff Jeffrey Thelen underwent 92

sessions of Electroconvulsive Therapy (“ECT”) using the Thymatron System IV

device in Omaha, Nebraska. This ECT device was manufactured by Elektrika and

supplied to Somatics which, in addition to also manufacturing the ECT device,



1The Court accepts as true the facts alleged in the complaint for purposes of ruling on the
pending motion to dismiss. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“[W]hen ruling
on a defendant’s motion to dismiss, a judge must accept as true all of the factual allegations
contained in the complaint.”). The Court is not required to accept as true any legal
conclusions couched as factual allegations. See Papasan v. Allain, 478 U.S. 265, 286 (1986).


                                          Page 1 of 5
Case 8:20-cv-01724-TPB-JSS Document 42 Filed 03/31/21 Page 2 of 5 PageID 322




promotes and distributes the device. Plaintiff alleges that undergoing ECT

treatment with this device caused permanent neurological damage impairing his

ability to memorize, retain, and recall information. Plaintiff further alleges that

despite knowing of the substantial risks associated with ECT treatment, Somatics

and Elektrika manufactured and distributed the device and failed to warn Plaintiff

of those risks.

       On July 24, 2020, Plaintiff filed a seven-count complaint against Somatics

and Elektrika, alleging: negligence (Count I), strict liability (Count II), breach of

implied warranty of merchantability (Count III), breach of implied warranty of

fitness (Count IV), breach of express warranty (Count V), violation of the Nebraska

Consumer Protection Act (“NCPA”) (Count VI), and fraudulent misrepresentation

(Count VII). Plaintiff seeks punitive damages.

                                    Legal Standard

       Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to relief.”

Fed. R. Civ. P. 8(a). While Rule 8(a) does not demand “detailed factual allegations,”

it does require “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). In order to survive a motion to dismiss, factual allegations must be

sufficient “to state a claim to relief that is plausible on its face.” Id. at 570.

       When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233



                                         Page 2 of 5
Case 8:20-cv-01724-TPB-JSS Document 42 Filed 03/31/21 Page 3 of 5 PageID 323




(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff.” Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)). “[A] motion to dismiss should concern only the

complaint’s legal sufficiency, and is not a procedure for resolving factual questions

or addressing the merits of the case.” Am. Int’l Specialty Lines Ins. Co. v. Mosaic

Fertilizer, LLC, 8:09-cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla. Oct. 9,

2009) (Lazzara, J.).

                                       Analysis

      In its motion, Elektrika reiterates arguments its co-Defendant Somatics

brought in its motion to dismiss and argues several new grounds for dismissal.

(Doc. 15). Specifically – in addition to arguments previously raised by Somatics –

Elektrika contends: (1) Plaintiff’s claims are impliedly preempted, and (2) Counts

III and IV should be merged with Count II. As the Court has already addressed

Somatics’ arguments – and dismissed Counts VI and VII – this Order is restricted

to Elektrika’s remaining arguments. See (Doc. 40).

Preemption

      Elektrika first argues Plaintiff’s claims are implicitly preempted by the Food

Drug and Cosmetic Act (“FDCA”) and the Medical Device Amendments “(MDA”).

Plaintiff disagrees, contending that his state-law tort claims are not preempted.

      Implied preemption here is governed by 21 U.S.C. § 337(a), which requires

that all actions to enforce FDA requirements “shall be by and in the name of the



                                       Page 3 of 5
Case 8:20-cv-01724-TPB-JSS Document 42 Filed 03/31/21 Page 4 of 5 PageID 324




United States.” See McClelland v. Medtronic, Inc., 944 F. Supp. 2d 1193, 1200

(M.D. Fla. 2013). The Supreme Court has interpreted this statute as allowing

private individuals to bring state-law tort claims, so long as they do not seek to

enforce a duty owed to the FDA. Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S.

341, 353 (2001); see also Mink v. Smith & Nephew, Inc., 860 F.3d 1319, 1327 (11th

Cir. 2017).

       In this case, Counts II-V are strictly state-law claims that do not seek to

enforce FDA requirements. Therefore, these claims are not implicitly preempted.

In Count I (negligence), however, Plaintiff presents multiple theories as to why

Elektrika was negligent, some of which may be construed as violating FDA

obligations. Nevertheless, further discovery and argument by the parties are

needed to determine whether Plaintiff’s negligence claim is preempted. See Bausch

v. Stryker Corp., 630 F.3d 546, 559 (7th Cir. 2010). Elektrika’s motion to dismiss

based on implied preemption is, therefore, denied at this time.2

Merger

       Next, Elektrika argues that, if the Court finds Nebraska law governs Count

III (implied warranty of merchantability), and Count IV (implied warranty of

fitness), those claims should be dismissed because implied warranty claims are

subsumed into strict liability claims. In its February 26, 2021, Order, the Court

found Nebraska law applies to these claims. See (Doc. 40 at 5-7). The Supreme


2The Court notes that, upon further review of Somatics’ arguments in its Motion to Dismiss
(Doc. 15), this holding applies to Count I as against both Elektrika and Somatics. However,
as the result is the same under both express and implied preemption, no further action is
required.

                                        Page 4 of 5
Case 8:20-cv-01724-TPB-JSS Document 42 Filed 03/31/21 Page 5 of 5 PageID 325




Court of Nebraska has unequivocally stated breach of implied warranty claims are

merged with strict liability claims. See Freeman v. Hoffman, 618 N.W. 2d 827, 842-

44 (Neb. 2000). As such, the motion is granted as to this ground. Counts III and IV

are hereby dismissed.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

   (1) “Elektrika, Inc.’s Motion to Dismiss Plaintiff’s Complaint” (Doc. 24) is hereby

      GRANTED IN PART and DENIED IN PART.

   (2) The motion is GRANTED to the extent that Counts III and IV are merged

      into Count II.

   (3) Counts III and IV are DISMISSED.

   (4) The motion is otherwise DENIED.

   DONE and ORDERED in Chambers, in Tampa, Florida, this 31st day of

March, 2021.




                                           TOM BARBER
                                           UNITED STATES DISTRICT JUDGE




                                      Page 5 of 5
